Name: COMMISSION REGULATION (EC) No 1857/97 of 25 September 1997 fixing production refunds on cereals and rice
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  agricultural structures and production
 Date Published: nan

 26. 9 . 97 EN Official Journal of the European Communities L 264/29 COMMISSION REGULATION (EC) No 1857/97 of 25 September 1997 fixing production refunds on cereals and rice Annex II to Regulation (EEC) No 1722/93 to establish the exact amount payable; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992, on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 7 (3) thereof, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice (3), and in particular Article 7 (2) thereof, Having regard to Commission Regulation (EEC) No 1722/93 of 30 June 1993 laying down detailed rules for the arrangements concerning production refunds in the cereals and rice sectors (4), as last amended by Regulation (EC) No 1516/95 (% and in particular Article 3 thereof, Whereas Regulation (EEC) No 1722/93 establishes the conditions for granting the production refund; whereas the basis for the calculation is established in Article 3 of the said Regulation ; whereas the refund thus calculated must be fixed once a month and may be altered if the price of maize and/or wheat and/or barley changes signi ­ ficantly; Whereas the production refunds to be fixed in this Regu ­ lation should be adjusted by the coefficients listed in the Article 1 1 . The refund referred to in Article 3 (2) of Regulation (EEC) No 1722/93 , expressed per tonne of starch extracted from maize, wheat, potatoes, rice or broken rice , shall be ECU 8,29 per tonne . 2 . The refund referred to in Article 3 (3) of Regulation (EEC) No 1722/93 , expressed per tonne of starch extracted from barley and oats, shall be ECU 5,80 per tonne . Article 2 This Regulation shall enter into force on 26 September 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 September 1997. For the Commission Franz FISCHLER Member of the Commission (  ) OJ L 181 , 1 . 7. 1992, p . 21 . (2 ) OJ L 126, 24. 5 . 1996, p. 37 . 0 OJ L 329, 30 . 12 . 1995, p. 18 (4) OJ L 159, 1 . 7. 1993, p. 112. V) OJ L 147, 30 . 6 . 1995, p . 49 .